NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            MAY 28 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10249

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00243-LDG-
                                                 VCF-1
  v.

JOSE GUADALUPE GOMEZ-PARRA,                      MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                  Lloyd D. George, Senior District Judge, Presiding

                             Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Jose Gomez-Parra appeals from the district court’s judgment and challenges

the 57-month sentence imposed for being a deported alien found unlawfully in the

United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez-Parra contends that the 57-month sentence is substantively

unreasonable. We review for abuse of discretion. See Gall v. United States, 552
U.S. 38, 51 (2007). The district court did not abuse its discretion in imposing the

57-month sentence. The sentence is not substantively unreasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors, including not

only Gomez-Parra’s cultural and family ties, but his criminal history. See id.

      AFFIRMED.




                                          2